DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Reason for Allowance

Claims 1-13, and 15-20, are allowed.
The following is the Office`s statement of reasons for allowance: 
After a careful consideration of applicant`s amendments and arguments/remarks submitted 02/18/2021 and a thorough search the closest prior arts Jeon (US 2016/0379558 A1), in view of In et al. (US 2016/0217728 A1), and in further view of PANG (US 2016/0358666 A1), and in further view of YOON et al. (US 2017/0193899 A1), and in further view of AN et al. (US 2018/0137825 A1), and in further view of BAE et al. (US 2018/0053462 A1), and in further view BONG et al. (US 2017/0116926 A1), and in further view of Kim (US 2012/0062608 A1), and in further view of NOH et al.  (US 2018/0144711 A1), and in further view of Park (US 2011/0273418 A1), and in further view of YANG et al. (US 2019/0096321 A1), and in further view of UEHARA et al. (US 2018/0314380 A1), and in further view of KANG et al. (US 2020/0051496 A1), in combination, fail to teach all the limitations as recited in the independent claims. 

With regards to independent claim 1, the sited prior arts made of record in combination failed to teach the following limitation in combination with all claim limitations:
the first controller and the second controller are operated by being synchronized with the sensing scan driver as claimed in claim 1. 

With regards to independent claim 15, the sited prior arts made of record in combination failed to teach the following limitation in combination with all claim limitations:
a gate on voltage is output through the sensing scan driver and the emission driver during the sensing period as claimed in claim 15. 

The dependent claim 2-13, and 16-20, are allowable as they are dependent on allowable independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEYERE D WILLS-BURNS whose telephone number is (571)272-9752.  The examiner can normally be reached on Monday -Friday, 7:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel (Kumar) can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/CHINEYERE D WILLS-BURNS/Primary Examiner, Art Unit 2628